[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 11-12915                FEB 1, 2012
                                        Non-Argument Calendar            JOHN LEY
                                      ________________________            CLERK

                                           Agency No. A094-805-309




KHALMAT OBIDJONOV,
ZURA OBIDJONOVA,

llllllllllllllllllllllllllllllllllllllll                                      Petitioners,

                                                     versus

U.S. ATTORNEY GENERAL,
llllllllllllllllllllllllll
llllllllllllllllllllllllllllllllllllllll                                     Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (February 1, 2012)

Before MARCUS, PRYOR and FAY, Circuit Judges.
PER CURIAM:

      Khalmat Obidjonov and his wife, Zura Obidjonova, natives and citizens of

Uzbekistan, petition for review of the denial of their applications for asylum and

withholding of removal. 8 U.S.C. §§ 1158, 1231(b)(3). The Board of

Immigration Appeals affirmed the findings of the immigration judge that the

Obidjonovs’ applications for asylum were untimely and that Khalmat’s testimony

was not credible. We dismiss in part and deny in part the Obidjonovs’ petition.

      We lack jurisdiction to review the Obidjonovs’ application for asylum. The

Obidjonovs waited more than one year after their arrival in the United States to

apply for asylum, id. § 1158(2)(B), and although they argued that changed

circumstances excused their untimely filing, id. § 1158(a)(2)(D), “[n]o court . . .

ha[s] jurisdiction to review” that determination, id. § 1158(a)(3). We dismiss the

Obidjonovs’ petition for review of the denial of their application for asylum.

       Substantial evidence supports the finding that Khalmat was not credible,

and the immigration judge provided specific and cogent reasons to support that

finding. Carrizo v. U.S. Att’y Gen., 652 F.3d 1326, 1332 (11th Cir. 2011). There

were several inconsistencies in the evidence regarding Khalmat’s personal life and

his business. Khalmat testified that he changed his surname from Aripov to

Obidjonov in 2000, but he submitted exhibits that established he used the surname

                                          2
Obidjonov in 1995. Khalmat stated in an amended application that his son and

father sold his apartment in November 2008, but Khalmat testified that his father

died in January 2007. Khalmat’s application contained inconsistent statements

about how long that he owned a grocery store: Khalmat first stated that he owned

the store through 2000, but he later stated that he was forced by the government to

sell the store in December 1995. Khalmat testified that he paid “155,000 soms”

for the store and was forced to sell the store for “100,000 soms,” but Khalmat

submitted an exhibit stating that he paid “5022 sum” for the store. The

Obidjonovs argue that these inconsistences are “minor [and] immaterial,” but the

“trier of fact may base a credibility determination on . . . any inaccuracies[,

inconsistencies,] or falsehoods in [the applicant’s written and oral] statements,

without regard to whether an inconsistency, inaccuracy, or falsehood goes to the

heart of the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii). Moreover, there

was a “discrepancy” in the evidence about the Obidjonovs’ claim of future

persecution: the Obidjonovs stated that they feared persecution from “local

Mahala authorities,” but the Obidjonovos submitted a certificate obtained from an

official of the “Mahala Society.”

      We DISMISS the petition for review of the denial of asylum and DENY the

petition for review of the denial of withholding of removal.

                                           3
PETITION DISMISSED IN PART, DENIED IN PART.




                        4